UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/08 (Unaudited) COMMON STOCKS (95.9%)(a) Shares Value Aerospace and Defense (6.2%) L-3 Communications Holdings, Inc. 494,000 $48,752,860 Lockheed Martin Corp. 462,800 48,283,924 Automotive (2.2%) Peugeot SA (France) 68,500 3,328,097 Suzuki Motor Corp. (Japan) 1,418,000 30,800,930 Banking (7.3%) Allied Irish Banks PLC (Ireland) 780,866 9,737,810 Alpha Bank AE (Greece) 418,000 12,317,934 Bank of America Corp. (SEG) 548,600 18,048,940 Bank of China Ltd. (China) 6,798,000 3,105,603 Bank of Ireland PLC (Ireland) 500,729 4,229,312 Credit Agricole SA (France) 677,978 14,520,140 DBS Group Holdings, Ltd. (Singapore) 2,183,000 30,489,677 KBC Groupe SA (Belgium) 131,459 13,322,061 Royal Bank of Scotland Group PLC (United Kingdom) 2,033,000 8,508,731 Basic Materials (1.0%) Antofagasta PLC (United Kingdom) 1,382,857 Beverage (0.3%) PepsiCo, Inc. 76,521 Chemicals (2.1%) Terra Industries, Inc. (S) 606,451 Commercial and Consumer Services (0.4%) LG Corp. (South Korea) 93,942 Communications Equipment (1.1%) Nokia OYJ (Finland) 612,700 Conglomerates (0.4%) Vivendi SA (France) 130,998 Consumer (1.5%) Matsushita Electric Industrial Co., Ltd. (Japan) 1,105,000 Consumer Goods (2.8%) Reckitt Benckiser PLC (United Kingdom) 782,587 Distribution (1.2%) Mitsubishi Corp. (Japan) 638,700 Electronics (2.5%) High Tech Computer Corp. (Taiwan) 787,200 12,336,638 National Semiconductor Corp. 752,300 15,760,685 NVIDIA Corp. (NON) 648,400 7,417,696 Samsung Electronics Co., Ltd. (South Korea) 6,677 3,717,573 Energy (Oil Field) (2.5%) ENSCO International, Inc. 556,000 Financial (1.0%) Korea Investment Holdings Co., Ltd. (South Korea) 111,380 4,586,824 Man Group PLC (United Kingdom) 928,908 11,223,083 Health Care Services (0.3%) Suzuken Co., Ltd. (Japan) 147,700 Insurance (5.8%) Aegon NV (Netherlands) 874,417 10,260,242 Allianz SE (Germany) 94,315 15,987,677 Arch Capital Group, Ltd. (Bermuda) (NON) 167,893 11,707,179 Swiss Re (Switzerland) 452,551 28,099,203 Zurich Financial Services AG (Switzerland) 92,140 24,203,611 Investment Banking/Brokerage (2.5%) 3i Group PLC (United Kingdom) 580,478 10,308,820 Credit Suisse Group (Switzerland) 306,846 15,401,279 Goldman Sachs Group, Inc. (The) 73,800 13,582,152 Manufacturing (1.6%) NSK, Ltd. (Japan) 2,125,000 17,543,312 Roper Industries, Inc. (S) 122,400 7,488,432 Media (1.6%) Viacom, Inc. Class B (NON) 904,282 Metals (7.7%) ArcelorMittal (Luxembourg) 238,083 21,072,796 BHP Billiton, Ltd. (Australia) 1,023,662 38,246,256 BHP Billiton, Ltd. (Australia) 344,200 33,301,350 MMC Norilsk Nickel ADR (Russia) 425,200 9,230,862 Salzgitter AG (Germany) 35,007 5,733,880 voestalpine AG (Austria) 197,611 12,966,274 Natural Gas Utilities (0.6%) Energen Corp. 143,700 Office Equipment & Supplies (2.1%) Canon, Inc. (Japan) 708,100 Oil & Gas (12.6%) Addax Petroleum Corp. (Switzerland) 760,772 29,736,363 EnCana Corp. (Canada) 124,300 8,978,370 Exxon Mobil Corp. 432,856 34,814,608 Inpex Holdings, Inc. (Japan) 1,558 15,658,728 Patterson-UTI Energy, Inc. (S) 348,900 9,915,738 Royal Dutch Shell PLC Class A (Netherlands) 1,425,402 50,869,460 Stone Energy Corp. (NON) 143,800 7,336,676 Total SA (France) 60,359 4,625,457 Valero Energy Corp. 444,160 14,839,386 W&T Offshore, Inc. 456,500 20,204,690 Pharmaceuticals (8.9%) Eli Lilly & Co. 338,300 15,937,313 Johnson & Johnson (S) 793,600 54,337,793 Pfizer, Inc. 2,773,200 51,775,644 Roche Holding AG (Switzerland) 87,265 16,112,018 Power Producers (0.4%) Reliant Resources, Inc. (NON) 339,200 Regional Bells (2.1%) Verizon Communications, Inc. 985,300 Retail (1.7%) Best Buy Co., Inc. 139,100 5,525,052 Hennes & Mauritz AB Class B (Sweden) 379,900 20,370,892 Shipping (3.4%) D/S Norden (Denmark) 192,875 18,706,790 Mitsui O.S.K. Lines, Ltd. (Japan) 2,240,000 28,868,894 Pacific Basin Shipping, Ltd. (Hong Kong) 3,623,000 5,085,890 Software (6.7%) Adobe Systems, Inc. (NON) (S) 1,147,200 47,436,720 Microsoft Corp. 1,698,400 43,682,848 Oracle Corp. (NON) 593,800 12,784,514 Telecommunications (1.7%) Embarq Corp. (S) 578,195 Tobacco (3.8%) Altria Group, Inc. 449,700 9,151,395 Lorillard, Inc. (NON) 404,900 27,172,839 Philip Morris International, Inc. 449,700 23,227,005 Trucks & Parts (0.1%) Toyota Boshoku Corp. (Japan) 55,000 Total common stocks (cost $1,637,811,639) SHORT-TERM INVESTMENTS (11.5%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 (d) $135,258,725 $135,089,775 Putnam Prime Money Market Fund (e) 44,224,805 44,224,805 Total short-term investments (cost $179,314,580) TOTAL INVESTMENTS Total investments (cost $1,817,126,219)(b) FORWARD CURRENCY CONTRACTS TO BUY at 7/31/08 (aggregate face value $351,781,756) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $72,494,263 $73,417,397 10/15/08 $(923,134) British Pound 42,928,450 42,203,230 9/17/08 725,220 Canadian Dollar 20,144,423 20,331,950 10/15/08 (187,527) Euro 96,795,589 97,557,840 9/17/08 (762,251) Japanese Yen 18,728,755 18,948,342 8/20/08 (219,587) Norwegian Krone 82,757,369 82,716,383 9/17/08 40,986 Swedish Krona 7,788,676 7,876,620 9/17/08 (87,944) Swiss Franc 8,617,196 8,729,994 9/17/08 (112,798) Total FORWARD CURRENCY CONTRACTS TO SELL at 7/31/08 (aggregate face value $263,543,238) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $6,405,227 $6,587,896 10/15/08 $182,669 British Pound 60,179,411 60,325,656 9/17/08 146,245 Canadian Dollar 11,497,789 11,592,284 10/15/08 94,495 Danish Krone 34,336 33,966 9/17/08 (370) Euro 27,342,819 27,503,285 9/17/08 160,466 Japanese Yen 74,270,949 76,118,164 8/20/08 1,847,215 Swedish Krona 46,361,010 46,633,422 9/17/08 272,412 Swiss Franc 34,545,849 34,748,565 9/17/08 202,716 Total FUTURES CONTRACTS OUTSTANDING at 7/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date (depreciation) Dow Jones Euro Stoxx 50 Index (Long) 30 $1,580,460 Sep-08 $(98,809) New Financial Times Stock Exchange 100 Index (Long) 16 1,714,625 Sep-08 (131,510) S&P 500 Index (Long) 28 8,869,700 Sep-08 (37,094) Tokyo Price Index (Long) 14 1,689,163 Sep-08 (129,455) Total NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $1,817,229,213, resulting in gross unrealized appreciation and depreciation of $77,041,564 and $218,500,332, respectively, or net unrealized depreciation of $141,458,768. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2008, the value of securities loaned amounted to $131,728,975. The fund received cash collateral of $135,089,775 which is pooled with collateral of other Putnam funds into 78 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $983,994 for the period ended July 31, 2008. During the period ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $556,424,090 and $518,546,078, respectively. On September 17, 2008, the Trustees of the fund voted to close Putnam Prime Money Market Fund effective September 17, 2008. At July 31, 2008, liquid assets totaling $15,232,761 have been designated as collateral for open forward contracts and futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2008 (as a percentage of Portfolio Value): Australia 2.3% Austria 0.8 Belgium 0.8 Bermuda 0.7 Canada 0.5 China 0.2 Denmark 1.1 Finland 1.0 France 1.7 Germany 1.3 Greece 0.7 Hong Kong 0.3 Ireland 0.8 Japan 10.4 Luxembourg 1.3 Netherlands 3.6 Russia 0.6 Singapore 1.8 South Korea 0.9 Sweden 1.2 Switzerland 6.8 Taiwan 0.7 United Kingdom 5.3 United States 47.2 Other 8.0 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At July 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
